DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Allowable Subject Matter
Claim 2-13 are allowed.
The following is an examiner’s statement for allowance:
Regarding independent claims 2-4, which share common relevant language, the prior art does not disclose an electronic timepiece wherein the receiver executes the reception process to capture a first position information satellite that transmits the leap second information at a first interval, capture a second position information satellite that transmits the leap second information at a second interval shorter than the first interval, and receive a first satellite signal transmitted from the captured first position information satellite and a second satellite signal transmitted from the captured second position information satellite. 
The closes prior art includes Akiyama (US 9448539 B2) which discloses an electronic timepiece comprising a receiver [receiving device 30] that executes a reception process (fig. 2; col. 9 lines 5-7) to capture a position information satellite [GPS satellites 100] transmitting leap second information (col. 15 lines 32-37) and receive a satellite signal transmitted from the captured position information satellite (col. 1 lines 55-59); and a controller [control device 40] that acquires the leap second information on the basis of the satellite signal received by the receiver (fig.2; col. 13 lines 34-40), 

    PNG
    media_image1.png
    454
    720
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    743
    533
    media_image2.png
    Greyscale

Akiyama (US 9448539 B2) further discloses an electronic timepiece wherein the receiver [30] starts the reception process in time with the timing of the position information satellite [100] transmitting the leap second information (col. 15 lines 38-59).  
Akiyama (US 9448539 B2) further discloses an electronic timepiece further comprising a timekeeper [timekeeping unit 50 and memory device 60] that keeps 

    PNG
    media_image3.png
    522
    732
    media_image3.png
    Greyscale

Akiyama (US 9448539 B2) does not disclose an electronic timepiece wherein the receiver executes the reception process to capture a second position information satellite that transmits the leap second information at a second interval shorter than the first interval, as is recited by claims 2-5. While Akiyama does disclose an electronic timepiece that receives at least two satellite signals from plural satellites (col. 1 lines 55-64), the further limitation required by claims 2-5 to capture two information position satellites wherein leap second information is transmitted at a shorter interval by the second information position satellite is not disclosed in the prior art.
The closest prior art also includes Baba (US 20160026157 A1) which discloses an electronic timepiece with a satellite signal receiving device with a first and second 
Baba (US 20160026157 A1) does not disclose an electronic timepiece wherein the receiver executes the reception process to capture a second position information satellite that transmits the leap second information at a second interval shorter than the first interval.  While Baba receives two satellites of different types, it does not specify that a second satellite is found on the basis of the interval of leap second information transmitted being a shorter interval.  
Claims 5-13 are allowable as dependent claims upon independent claims 2-4.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 7:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844